     Case 2:18-cv-02472-JCZ-DMD Document 104 Filed 02/12/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA


JUDY WILLIAMS, MARY WADE &                          CIVIL ACTION NO. 18-2472
LUCINDA THOMAS                                                   c/w 18-6113

VERSUS                                              JUDGE ZAINEY

                                                    MAGISTRATE DOUGLAS
IQS INSURANCE RISK RETENTION
GROUP, INC., ET AL.                                 APPLIES TO: ALL CASES



                            NOTICE OF MANUAL ATTACHMENT

       NOW INTO COURT, through undersigned counsel, come Defendants, Southern

Refrigerated Transport, Inc. (“SRT”), IQS Insurance Risk Retention Group, Inc. and Eric Darnell

Martin, who hereby notifies this Honorable Court that a copy of Exhibit K to Defendants Answer

and Affirmative Defenses to Plaintiffs’, Judy Williams and Mary Wade Second Supplemental

and Amending Petition for Damages will be delivered manually to Judge Jay Zainey’s chambers

within twenty-four hours.

                                           Respectfully submitted,

                                           GALLOWAY, JOHNSON, TOMPKINS,
                                           BURR & SMITH, APLC

                                           _/s/ C. Bowman Fetzer, Jr. ________
                                           JAMES A. PRATHER (#20595) (T.A.)
                                           C. BOWMAN FETZER, JR. (#34541)
                                           3 Sanctuary Boulevard, Third Floor
                                           Mandeville, Louisiana 70471
                                           Telephone: 985-674-6680
                                           Facsimile: 985-674-6681
                                           Counsel for Defendants, Southern Refrigerated
                                           Transport, Inc, IQS Insurance Risk Retention
                                           Group, Inc. and Eric Darnell Martin
      Case 2:18-cv-02472-JCZ-DMD Document 104 Filed 02/12/19 Page 2 of 2




                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 12th day of February, 2019, undersigned

electronically filed the foregoing with the Clerk of Court by using the CM/ECF system which

will send notice of electronic filing to all counsel of record.



                                               _/s/ C. Bowman Fetzer, Jr. ________
                                               C. BOWMAN FETZER, JR.




                                                  -2-
